UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) [X]Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the quarterly period ended March 28, 2014 or []Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934, For the transition period from to Commission file number 001-14677 EVANS & SUTHERLAND COMPUTER CORPORATION (Exact Name of Registrant as Specified in Its Charter) Utah (State or Other Jurisdiction of Incorporation or Organization) 87-0278175 (I.R.S. Employer Identification No.) 770 Komas Drive, Salt Lake City, Utah (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code:(801) 588-1000 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [](Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX_ The number of shares of the registrant’s Common Stock (par value $0.20 per share) outstanding on May 8, 2014 was 11,089,199. FORM 10-Q Evans & Sutherland Computer Corporation Quarter Ended March 28, 2014 Page No. PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of March 28, 2014 and December 31, 2013 3 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended March 28, 2014 and March 29, 2013 4 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 28, 2014 and March 29, 2013 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 14 PART II – OTHER INFORMATION Item 1. Legal Proceedings 15 Item 6. Exhibits 15 SIGNATURE 16 2 Table of Contents PART I – FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) March 28, December 31, ASSETS Current assets: Cash and cash equivalents $ $ Restricted cash Marketable securities Accounts receivable, less allowances for doubtful receivables of $305 and $277, respectively Costs and estimated earnings in excess of billings on uncompleted contracts Inventories, net Prepaid expenses and deposits Total current assets Property, plant and equipment, net Goodwill Definite-lived intangible assets, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities: Accounts payable $ $ Accrued liabilities Billings in excess of costs and estimated earnings on uncompleted contracts Customer deposits Current portion of retirement obligations Current portion of long-term debt Total current liabilities Pension and retirement obligations, net of current portion Long-term debt, net of current portion Deferred rent obligation Total liabilities Commitments and contingencies Stockholders' deficit: Preferred stock, no par value: 10,000,000 shares authorized; no shares outstanding - - Common stock, $0.20 par value: 30,000,000 shares authorized; 11,441,666 shares issued Additional paid-in capital Common stock in treasury, at cost: 352,467 shares ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) (In thousands, except per share data) Three Months Ended March 28, March 29, Sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Pension Total operating expenses Operating loss ) ) Other expense, net ) ) Loss before income tax provision ) ) Income tax provision (9 ) ) Net loss $ ) $ ) Net loss per common share – basic and diluted $ ) $ ) Weighted average common shares outstanding – basic and diluted Comprehensive loss: Net loss $ ) $ ) Other comprehensive income (loss), net of tax: Reclassification of realized gains from sale of marketable securities to net loss - ) Unrealized gain on marketable securities - 22 Reclassification of pension expense to net loss Other comprehensive income, net of tax Total comprehensive loss $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Table of Contents EVANS & SUTHERLAND COMPUTER CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 28, March 29, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Provision for excess and obsolete inventory 40 91 Amortization of deferred pension expense Other 71 Change in assets and liabilities: Decrease (increase) in restricted cash 19 ) Decrease (increase) in accounts receivable, net ) Decrease (increase) in inventories 14 ) Decrease in costs and estimated earnings in excess of billings on uncompleted contracts Decrease in prepaid expenses and deposits 59 Increase (decrease) in accounts payable ) Decrease in accrued liabilities ) ) Decrease in pension and retirement obligations ) ) Decrease in customer deposits ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Purchases of property, plant and equipment ) (8
